                   1    BAO M. VU (SB #277970)
                        bao.vu@stoel.com
                   2    THOMAS A. WOODS (SB #210050)
                        thomas.woods@stoel.com
                   3    ANDREW H. MORTON (admitted pro hac vice)
                        andrew.morton@stoel.com
                   4    STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                   5    Sacramento, CA 95814
                        Telephone: 916.447.0700
                   6    Facsimile: 916.447.4781
                   7    Counsel for Debtor and Debtor in Possession
                   8
                                                         UNITED STATES BANKRUPTCY COURT
                   9
                                                         NORTHERN DISTRICT OF CALIFORNIA
                10
                                                                  SAN FRANCISCO DIVISION
                11
                        In re:                                                   Case No. 20-30383
                12
                        CROSSCODE, INC.,                                         Chapter 11
                13
                                                   Debtor.                       MOTION TO STRIKE OR OVERRULE
                14                                                               OBJECTION TO CONFIRMATION OF
                                                                                 MASOUD TOGHRAIE
                15

                16

                17     I.        BACKGROUND
                18               On August 3, 2020, Crosscode, Inc., the debtor and debtor-in-possession in the above-

                19     captioned bankruptcy case (the “Debtor”), filed its Chapter 11 (Subchapter V) Plan of

                20     Reorganization Dated August 3, 2020 [Dkt No. 110] (the “Plan”). On August 6, 2020, the Court

                21     issued its Order Setting Confirmation Hearing and Related Deadlines [Dkt. No. 113] (the

                22     “Confirmation Procedures Order”), in which the Court established a deadline of August 25, 2020

                23     for filing objections to the Plan.

                24               On August 7, 2020, the Debtor caused true and correct copies of the Plan, the Confirmation

                25     Procedures Order, and related documents (together, the “Solicitation Package”) to be served on all

                26     of the entities and individuals entitled to notice of the Debtor’s Plan filing. On August 13, 2020, the

                27     Debtor filed a Certificate of Service certifying that it served the Solicitation Package on all of the

                28
S TOEL R IVES LLP
                        MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO           OBJECTION TO CONFIRMATION                               -1-
                Case: 20-30383          Doc# 141             Filed: 09/01/20   Entered: 09/01/20 20:08:56   Page 1 of
                       107873344.2 0072141-00003
                                                                          6
                   1   individuals and entities listed therein [Dkt No. 121] (the “COS”). The COS reflects that a copy of
                   2   the Plan was served on:
                   3                                      Masoud Toghraie
                                                          2350 East Alleview Terrace
                   4                                      Los Angeles, CA 90068-3021
                   5   See COS at 11.
                   6            On August 29, 2020, four days after the expiration of the deadline for Plan objections
                   7
                       established by this Court’s Confirmation Procedures Order, Masoud Toghraie (“Toghraie”) filed
                   8
                       his Objection to Confirmation of Chapter 11 (Subchapter V) Plan of Reorganization Dated August
                   9
                       3, 2020 [Dkt. No. 132] (the “Objection”). In the Objection, Toghraie contends, among other things,
                10

                11     that all equity interests “should be classified together in the Plan” and that the Plan should not be

                12     confirmed because it treats holders of Series A Preferred Stock Equity Interests more favorably than

                13     holders of Common Stock Equity Interests, in violation of the Bankruptcy Code’s classification
                14     scheme. See Obj. at 6.
                15
                                In addition to being filed late without valid justification or excuse, as further discussed
                16
                       below, the Objection reflects a fundamental misunderstanding of black-letter bankruptcy law. The
                17
                       Debtor now files this motion (the “Motion”) requesting the Court to strike or, alternatively, overrule
                18

                19     the Objection and confirm the Debtor’s Plan. The Motion is supported by the Declaration of the

                20     Debtor’s      chief    financial   officer,   Rahul    Gandhi   (the   “Gandhi   Declaration”),   filed

                21     contemporaneously herewith.
                22     II.      THE OBJECTION SHOULD BE STRICKEN AS UNTIMELY
                23              The Debtor respectfully requests that the Court strike the Objection as untimely. Under
                24     Federal Rule of Bankruptcy Procedure 3020(b)(1) (emphasis added), “[a]n objection to
                25     confirmation of the plan shall be filed and served on the debtor, the trustee, the proponent of the
                26     plan, . . ., within a time fixed by the court.” The language is mandatory, not permissive, and courts
                27     enforcing analogous rules and local rules regarding deadlines for objecting to confirmation have so
                28
S TOEL R IVES LLP
                        MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO           OBJECTION TO CONFIRMATION                             -2-
                Case: 20-30383          Doc# 141      Filed: 09/01/20        Entered: 09/01/20 20:08:56    Page 2 of
                       107873344.2 0072141-00003
                                                                   6
                   1   held. See, e.g., In re Gaona, 290 B.R. 381, 387 (Bankr. S.D. Cal. 2013) (disregarding late-filed
                   2   objection to chapter 13 plan as untimely because “[t]he language of LBR 3015-5 is mandatory and
                   3   [no] party sought leave from this Court to file a late objection.”). Here, Toghraie did not seek
                   4   permission from the Court to file a late objection and then filed a late objection without just excuse,
                   5   in violation of Bankruptcy Rule 3020(b)(1).
                   6            First, like all other parties-in-interest, Toghraie was given proper notice of the Plan1 when
                   7   the Debtor caused a copy of the Solicitation Package, which included a copy of the Plan and the
                   8   Confirmation Procedures Order, to be served on him on August 7, 2020. See COS at 11. Paragraph
                   9   3 of the Confirmation Procedures Order sets forth the deadline of August 25, 2020 for the filing of
                10     objections to the Plan in bold face type.
                11              Second, Toghraie had actual notice of the Debtor’s plans with respect to restructuring and
                12     the cancellation of common stock equity interests well in advance of the filing of the Debtor’s
                13     petition on May 5, 2020 (the “Petition Date”). On April 8, 2020, nearly one month prior to the
                14     Petition Date, Toghraie executed a non-disclosure agreement with the Debtor, which allowed him
                15     to receive the Debtor’s Confidential Offering and Information Statement regarding the Debtor’s
                16     financial condition and restructuring plans (the “Restructuring Proposal”). See Gandhi Decl., ¶ 5.
                17              Among other things, the Restructuring Proposal included (a) details of the Debtor’s
                18     upcoming restructuring plans, including the filing of a chapter 11 case and the elimination of
                19     common stock equity interests in connection therewith; (b) the Debtor’s proposed restructuring
                20     support agreement and plan term sheet, substantially in the form filed by the Debtor in this case
                21     [Dkt. No. 3]; and (c) solicitation materials to participate as an investor in the Debtor’s proposed
                22     DIP Facility, on substantially the same terms as the Debtor initially requested be authorized in this
                23     case [Dkt. No. 4]. See id. The Debtor’s records reflect that it provided Toghraie with an electronic
                24

                25     1
                                The Debtor reserves its rights to object to Toghraie’s standing to bring the Objection or
                                participate as a party in interest at all. Based on documents produced and sworn testimony
                26              given during civil litigation between the Debtor and its ex-CEO, Aditya Sharma, pending
                                in the United States District Court for the District of Northern California (Case No. 3:20-
                27
                                cv-00104-VC), the Debtor has reason to believe that Toghraie sold all of his common stock
                28              to Mr. Sharma and is no longer a stockholder.
S TOEL R IVES LLP
                           MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO              OBJECTION TO CONFIRMATION                     -3-
                Case: 20-30383          Doc# 141    Filed: 09/01/20     Entered: 09/01/20 20:08:56        Page 3 of
                       107873344.2 0072141-00003
                                                                 6
                   1   copy of the Restructuring Proposal on April 13, 2020, which upon information and belief, was
                   2   opened by Toghraie on April 14, 2020. See id. That same day, Toghraie participated in a
                   3   teleconference call with Gandhi and other members of the Debtor’s Board of Directors during
                   4   which they discussed the Debtor’s Restructuring Proposal, including the proposed cancellation of
                   5   the interests of the equity interests of common stockholders. See id., ¶ 6. Toghraie was thus well
                   6   aware of the Debtor’s Plan’s key terms as early as mid-April 2020 and certainly no later than all
                   7   other parties-in-interest in this Case.
                   8            Toghraie fails to provide a just excuse for his delay in filing the Objection. Toghraie suggests
                   9   he did not file the objection until August 29 because he did not retain counsel until August 28. See
                10     Objection at 17. Yet Toghraie was aware of the key terms of the Debtor’s Plan, including those
                11     related to the elimination of common stock equity interests, over four months ago. He received
                12     formal notice of the Plan in compliance with the Court’s Confirmation Procedures Order and at the
                13     same time as all other interest holders. To accept Tohgraie’s excuse that he should be excused from
                14     a Court-established deadline simply because he dragged his feet in obtaining an attorney without
                15     any further explanation for why he waited so long to retain counsel would nullify any intended
                16     effect of the Court’s objection deadline.
                17     III.     ALTERNATIVELY, THE OBJECTION SHOULD BE OVERRULED
                18              If the Court is inclined to entertain the Objection notwithstanding its tardiness, the Objection
                19     should be overruled because it misapprehends basic principles of bankruptcy law and fails to
                20     recognize controlling Ninth Circuit precedent.
                21              A.        Toghraie’s Argument Regarding Classification Fails as a Matter of Law
                22              Toghraie contends that all equity interests, common and preferred alike, must be placed in
                23     the same class for the Plan to pass muster under 11 U.S.C. § 1122. This simply is not the case. See
                24     11 U.S.C. § 1129(b)(2)(C) (requiring that with respect to a class of interests, holders of an interest
                25     receive the greater of any “fixed liquidation preference” or any “fixed redemption right” before the
                26     holders of any junior interests receive or retain any property under a plan). The Debtor addressed
                27     these arguments in its confirmation brief, and hereby incorporates by reference its arguments
                28
S TOEL R IVES LLP
                        MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO           OBJECTION TO CONFIRMATION                         -4-
                Case: 20-30383          Doc# 141     Filed: 09/01/20     Entered: 09/01/20 20:08:56         Page 4 of
                       107873344.2 0072141-00003
                                                                  6
                   1   regarding the Objection and the confirmability of the Plan under 11 U.S.C. § 1122. See Dkt No.
                   2   137 (Confirmation Brief) at 13-14, 29.
                   3            B.        The Plan’s Injunctions and Releases are Appropriate
                   4            Next, Toghraie erroneously asserts that the injunctions in Section 5.6 of the Plan and the
                   5   third-party exculpations contained in Section 5.3 of the Plan should not be permitted and that the
                   6   Plan is thus unconfirmable. See Obj. at 10-12.
                   7            First, the Objection misconstrues the nature of the injunctions. The injunction under Section
                   8   5.6 of the Plan, which is drawn from the stay provisions of section 362(a) of the Bankruptcy Code,
                   9   expressly limits all persons who are holders of “Claims” against the Debtor or “Equity Interests”
                10     in the Debtor. The term “Claim” is defined under the Plan and taken from the corresponding
                11     definition in the Bankruptcy Code. The term “Equity Interest” is defined under the Plan. Both of
                12     the foregoing terms are limited as they apply to the Debtor, not claims or interests, assuming any
                13     exist, against parties other than the Debtor. While parties other than the Debtor or the Reorganized
                14     Debtor are included in the litany of parties that are protected by Section 5.6 of the Plan, the
                15     protection only relates to “Claims against or Interests in the Debtor.” If any party holds an
                16     independent claim against a non-Debtor, nothing in Section 5.6 of the Plan enjoins or prevents that
                17     party from asserting true “non-debtor” claims against those parties.
                18              Second, the Objection fails to acknowledge recent, controlling, Ninth Circuit precedent on
                19     the issues of third-party releases. In Blixseth v. Credit Suisse, No. 16-35304, 2020 WL 3089263
                20     (9th Cir. June 11, 2020), the Panel held that narrow exculpations releasing non-debtor parties for
                21     claims arising out of participation in bankruptcy proceedings are permissible. The nature and scope
                22     of the exculpations provided for in the Plan are substantially similar to those upheld in Blixseth,
                23     and the Debtor is confident they are appropriate and do not give rise to any basis for valid objection
                24     to the Plan.
                25              If Toghraie had concerns regarding the injunctions or exculpations, he had ample
                26     opportunity to timely object or to opt out. He failed or declined to do so. Toghraie’s solicitation
                27     package provided a conspicuous opportunity to opt out of the Plan’s release, injunction, and
                28     exculpation provisions but Toghraie elected not to opt out. See Dkt. No. 138, Ex. A at 18.
S TOEL R IVES LLP
                        MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO           OBJECTION TO CONFIRMATION                        -5-
                Case: 20-30383          Doc# 141     Filed: 09/01/20    Entered: 09/01/20 20:08:56        Page 5 of
                       107873344.2 0072141-00003
                                                                  6
                   1            C.        The “New Value” Exception to the “Absolute Priority” Rule is Inapplicable.
                   2            The Debtor had difficulty parsing Toghraie’s final basis for objection, which appears to be
                   3   that the Plan does not satisfy the “new value exception” to the absolute priority rule. The Debtor is
                   4   not required to satisfy the “new value exception” to the absolute priority rule because its Plan does
                   5   not violate the absolute priority rule. As this Court is well aware, the absolute priority rule provides
                   6   that no class of junior interests may receive or retain any property on account of such interests
                   7   unless all senior classes of claims are paid in full. Here, the Plan will pay all claims in full. Series
                   8   A Preferred Equity Interest holders holding a $20,000,000 liquidation preference and redemption
                   9   rights are next in line to receive value under both the Plan and the plain language of the Bankruptcy
                10     Code. Accordingly, the Plan does not violate the absolute priority rule and the Debtor is under no
                11     obligation to satisfy the “new value exception” as suggested by the Objection. Indeed, it is Toghraie
                12     who would need to contribute “new value” to the Debtor’s reorganization in order to receive or
                13     retain any value under a plan consistent with the absolute priority rule. Ironically, having too been
                14     given that opportunity before the Debtor’s bankruptcy, he declined. Toghraie, of all people, should
                15     not now be heard to complain about value given or received in connection with the Debtor’s Plan.
                16              Based on the foregoing, the Debtor respectfully requests that this Court strike or overrule
                17     the Objection and confirm the Plan.
                18              DATED: September 1, 2020.
                19                                                      STOEL RIVES LLP
                20
                                                                        By: /s/ Andrew H. Morton
                21                                                         Bao M. Vu
                                                                           Thomas A. Woods
                22                                                         Andrew H. Morton (admitted pro hac vice)
                23                                                          Counsel for Debtor and Debtor-in-Possession
                24

                25

                26

                27

                28
S TOEL R IVES LLP
                        MOTION TO STRIKE OR OVERRULE
ATTORNEYS AT LAW
   SACRAMENTO           OBJECTION TO CONFIRMATION                        -6-
                Case: 20-30383          Doc# 141     Filed: 09/01/20    Entered: 09/01/20 20:08:56         Page 6 of
                       107873344.2 0072141-00003
                                                                  6
